Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 3, 2021

                                       No. 04-20-00146-CV

      The Most Reverend Wm. Michael MULVEY, S.T.L., D.D. Bishop of Corpus Christi
                             (Appellant/Cross-Appellee),
                                     Appellant

                                                 v.

                             BAY, LTD. (Appellee/Cross-Appellant),
                                         Appellee

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 12-09-51494-CV
                          Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        Appellee/cross-appellant’s Motion for Rehearing and Reconsideration En Banc is
pending before the court. The court hereby requests a response to the motion from the
appellants/cross-appellees. See TEX. R. APP. P. 49.2. Any response must be filed in this court no
later than ten days from the date of this order.

           It is so ORDERED on November 3, 2021.


                                                            PER CURIAM

           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT